Citation Nr: 0730289	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-20 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from September 1966 to September 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  A lumbar spine disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is a lumbar spine disability otherwise related to the 
veteran's active duty service.

2.  The veteran's service-connected PTSD is manifested by no 
more than occupational and social impairment with reduced 
reliability and productivity due to symptoms.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for an initial disability rating in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  VA regulations implementing the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).  As part of that notice, VA must inform the claimant 
of the information and evidence he is expected to provide, as 
well as the information and evidence VA will seek to obtain 
on his behalf.  In addition, VA must advise a claimant to 
provide any additional evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007); Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 
16, 2007).

In this case, in January 2004, July 2004, July 2005, 
September 2005 and March 2006 letters, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate service connection claims, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims.  The letters further 
addressed the information and evidence necessary to establish 
a disability rating and an effective date in the event that 
service connection is granted; however, the Board notes that 
the notice as to increased ratings and effective dates was 
not provided until after the rating decisions on appeal had 
been issued.  As such, notice was not timely as to these 
elements.  The Board notes that the veteran, however, has not 
been prejudiced from this error because the denial of the 
claims in this appeal renders moot any question as to the 
appropriate disability rating or effective date to be 
assigned.  See Sanders, supra.; Simmons, supra.

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claims.  The record includes service medical records, 
private medical records, VA treatment records, and multiple 
VA examination reports.  As such, the Board finds that the 
record as it stands now includes sufficient medical evidence 
to decide the claims at hand and that the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Analysis

Service Connection Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In the instant case, the veteran has applied for service 
connection for a lumbar spine disability.  The veteran's 
service medical records document several instances of back 
pain.  Specifically, in February 1968, the veteran complained 
of back pain, but later that same month a subsequent notation 
stated that the veteran's lumbosacral problem was completely 
resolved and that he was asymptomatic.  An August 1968 
service medical record documents a lumbar spine sprain or 
strain.

Subsequent to service, VA treatment records show that in 
December 1984, the veteran's lumbar spine was clinically 
evaluated and found to be within normal limits.  

A July 2004 VA examination report shows that the veteran 
reported a history of gradual onset of low back pain in 
service.  The veteran stated that he had chronic low back 
pain.  Physical examination revealed normal range of motion 
for the spine.  The diagnoses were 1) "History of low back 
discomfort which occurred during his tour of duty in 1966 and 
1968, although he never did receive any medical attention for 
that complaint during his tour of duty." 2) "Recurrent low 
back discomfort.  He states that this occurs almost on a 
daily basis.  Responds to mild analgesics.  There has been no 
radiation of the pain into his legs or buttocks.  Range of 
motion of his back was within normal limits.  The findings 
were those consistent of recurrent low back sprains."

At this point, the Board acknowledges the veteran's 
representative's contentions in the May 2007 appellant's 
brief that the July 2004 VA examination report contained an 
opinion which "indicated that the veteran's back condition 
was incurred during active duty service."  However, the 
Board does not find that the examination report contains any 
such etiology opinion.  At best, the diagnoses simply 
reiterate the veteran's provided history that he suffered low 
back discomfort in service and that he currently reports 
recurrent low back pain.  

However, an October 2004 VA examination report does contain 
an opinion which addresses the etiology of the veteran's back 
disability.  The October 2004 VA examination report shows 
that the examiner reviewed the veteran's c-file.  The veteran 
reported that he began to have back pain in 1968 and that the 
back pain has bothered him on and off since that time.  The 
examiner stated that on examination, the veteran's back was 
within normal limits, with full range of motion and muscle 
strength.  X-ray images were also within normal limits.  The 
examiner stated that it was less likely than not that this 
was related to the veteran's active military service.  There 
are no contrary medical opinions of record.  There are no 
records showing that the veteran currently has a back 
disability which is related to service.  Thus, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran has a current lumbar spine 
disability related to his active duty service.

Increased Rating Claim

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when the veteran, 
as in this case, is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his service-connected disability is to be 
considered during the entire period from the initial 
assignment of the rating to the present time.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The veteran's PTSD has been rated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006); however, the actual 
criteria for rating psychiatric disability other than eating 
disorders is set forth in a General Rating Formula . 

Under that formula, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and  
maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals  
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function  
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

The relevant medical evidence of record includes VA treatment 
records and private and VA examination reports.  The VA 
treatment records show complaints of stress and anxiety, as 
well as anger management issues.  A March 2004 examination 
report shows that on mental status examination, the veteran 
displayed no evidence of thought or communication disorders.  
He denied hallucinations, ideas of reference, paranoid 
delusions and suicidal or homicidal ideations.  He had 
appropriate eye contact and interaction, was oriented in all 
spheres, and capable of managing his own affairs.  He stated 
that his memory was good except for the tendency to forget 
names.  His rate and flow of speech were within normal 
limits.  He endorsed depression and hyperarousal and stated 
that he "fought" sleep.  He reported nightmares about once 
or twice a month.  The examiner assigned a GAF score of 48.  
A July 2004 psychiatric evaluation notes that the veteran was 
anxious, irritable, angry, discursive, and had short-term 
memory problems and some impaired judgment.  The veteran 
reported having trouble relaxing and being angry frequently.  
He reported that flashbacks interfered with his ability to 
concentrate and pay attention.  The report noted that the 
veteran was hypervigilant and even though he did not like 
change, he could accept change.  

A January 2005 Vet Center Intake report shows that the 
veteran was tense, but neat, friendly, cooperative and 
oriented to time, place, and person.  His speech and affect 
were appropriate, but his memory function and judgment were 
impaired.  He denied delusions or disorganized thinking, but 
he endorsed hallucinations.  He reported sleep disturbance 
and suicidal thoughts, but denied homicidal thoughts.  On 
mental status examination, there was some evidence of short 
term memory impairment, and possibly some grandiose thinking.  
The report noted that the veteran's affirmative answer to the 
question of hallucinations actually referred to flashbacks to 
Vietnam.  

A May 2005 letter from H. F. Cleaveland, Ph.D., states that 
the veteran was experiencing stress brought on by his 
physical problems which have exacerbated his PTSD symptoms.  
Dr. Cleaveland noted that the veteran experiences irritation, 
frustration, impatience, intolerance, anxiousness, 
fearfulness, less enjoyment from hobbies, anger management 
problems, and worry.  A February 2006 letter from Dr. 
Cleaveland notes that the veteran suffers "extensively" 
from PTSD.  Dr. Cleaveland noted that the veteran was 
experiencing sadness and a sense of powerlessness and that he 
was finding it harder to experience pleasure.  

A VA Mental Health evaluation report from March 2006 shows 
that the veteran denied suicidal thoughts and assaultive 
ideation.  The veteran reported having been married for 15 
years to his current wife and having two children from this 
relationship.  He reported enjoying being with his children 
and enjoying playing his drums.  On mental status 
examination, the veteran was cooperative, appropriately 
groomed, with no evidence of motor abnormality.  He was, 
however, hyperactive/agitated.  He denied hallucinations.  He 
was not disoriented or confused, but he had immediate memory 
impairment and difficulty concentrating.  He did not have 
impaired judgment or impaired intellectual functioning.  He 
did not demonstrate altered verbal productivity or a formal 
thought disorder.  He did display feelings of inadequacy, 
hopelessness, and obsessive thought.  He denied delusions.  
His mood was described as sad, depressed, angry, irritable, 
flat, constricted, anxious, and labile.  He reported a 
decreased sleep pattern, lack of energy, lethargy and 
dropping many activities and interests.  The examiner 
assigned the veteran a GAF score of 45, noting that the 
veteran tended to isolate himself, avoid crowds, have 
exaggerated startle response, experience hypervigilance and 
detachment, and had diminished interest in leisure 
activities.  

During the appeal period, the veteran clearly did not have a 
majority of the symptoms associated with a 70 percent 
disability rating for PTSD such as intermittently illogical, 
obscure, or irrelevant speech (as noted above, the March 
2004, January 2005, and March 2006 examination reports found 
his speech to be coherent); near- continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively (there was no evidence of panic 
attacks); spatial disorientation (the veteran was lucid and 
oriented at all of the examinations); neglect of personal 
appearance and hygiene (the treatment records and all 
examination reports reflect that the veteran was neat and 
appropriately groomed); or, inability to establish and 
maintain effective relationships (the veteran reported being 
married for 15 years, having a good relationship with his two 
daughters, as well as enjoying his hobby of playing the 
drums).

Additionally, according to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF score is a scale 
reflecting psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. §  4.126(a).

According to DSM-IV, GAF scores between 41 and 50 indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, and inability to keep a job).  GAF scores between 51 
and 60 are reflective of only moderate symptoms (e.g., flat 
effect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupation, or school 
functioning, e.g., few friends, conflicts with peers or co-
workers).  The Board notes that during this time period, the 
veteran's GAF scores ranged from 45 to 48; however, the Board 
believes that the clinical findings on examination are 
inconsistent with serious symptoms resulting in occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relationships, judgment, thinking or 
mood.  

The Board notes that the veteran has been married for 15 
years and has good relationships of with his two daughters.  
Although he did not get as much pleasure out of his leisure 
activities as he did before, he still played the drums.  He 
also showed no evidence of illogical speech or 
inattentiveness to hygiene.  The Board acknowledges the 
veteran's symptoms and recognizes that they result in 
impairment; however, the Board finds that the objective 
medical evidence of record suggests a level of impairment 
that is consistent with a 50 percent disability rating as it 
indicates social and occupational impairment with reduced 
reliability and productivity, but not occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood.  
Therefore, the Board finds that currently assigned 50 percent 
disability rating is appropriate. 

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.

Entitlement to an initial disability rating in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD) is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


